United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3534
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska
John K. Hulit,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: July 27, 2005
                                 Filed: August 19, 2005
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       John Hulit appeals from the final judgment entered in the District Court for the
District of Nebraska upon his guilty plea to possessing with intent to distribute less
than 50 grams of a methamphetamine mixture, in violation of 21 U.S.C. § 841(a)(1)
and (b)(1). The district court sentenced Hulit to 57 months imprisonment and 3 years
supervised release. For reversal, Hulit argues that the federal Sentencing Guidelines
are unconstitutional after Blakely v. Washington, 124 S. Ct. 2531 (2004). For the
reasons discussed below, we reverse and remand.
       The district court erred in sentencing Hulit under a mandatory Guidelines
regime, see United States v. Booker, 125 S. Ct. 738, 756-57 (2005) (holding
Guidelines to be only advisory), and Hulit preserved this question at sentencing. We
thus review for harmless error. See id. at 769. We are left with “grave doubt” as to
whether the error was harmless: Hulit was sentenced at the bottom of the Guidelines
range, see United States v. Haidley, 400 F.3d 642, 644-45 (8th Cir. 2005) (holding
not harmless district court’s error in imposing sentence under mandatory regime
where court sentenced defendant to bottom of Guidelines range, even if no Sixth
Amendment issue was present), and the court suggested that Hulit’s sentence would
have been lower if the Guidelines did not apply. Accordingly, we remand for
resentencing.
                       ______________________________




                                        -2-